DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered. Claims 1 and 3-20 are currently pending. 
 
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to further clarify the supporter and specific structural components. The Applicant has clarified that structure of the piston and then the relative structure of the magnet coupler and spring coupler. The claim now requires “the supporter comprises: a piston coupler coupled with the piston flange, the piston coupler having a circular plate shape that extends in the radial direction and supports a rear surface of the piston flange, a magnet coupler that is coupled with the magnet frame and receives a rear end of the magnet frame in an inner side of the magnet coupler, the magnet coupler having a ring shape and extending forward in the axial direction from an outer side of the piston coupler, a spring coupler coupled with the resonance spring, and a plurality of bridges that connect the piston coupler, the magnet coupler, and the spring coupler to one another, wherein the piston coupler, the magnet coupler, the spring coupler, and the plurality of bridges are integrally formed by aluminum die casting.” For at least this reason, claim 1 and dependent claims 3-20 are found to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746